(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.}1
La sentencia apelada dictóse en mayo 1, 1928, habiéndose radicado el récord de apelación en abril 3, 1929, desde cuya, fecha el apelante pidió y obtuvo ocho prórrogas de 30 días-para alegato. La apelada radicó oposición a nuevas prórro-gas y el apelante pidió una última prórroga para corregir y transcribir el alegato, la cual obtuvo con carácter de última hasta diciembre 14, 1929. En diciembre 31 la apelada pidió-la desestimación por no haberse presentado el alegato dentro» de la última prórroga. El alegato fué radicado finalmente en enero 2, 1930. Resolviendo la desestimación, el tribunal, dice: “y aunque el apelante ha explicado de un modo más-satisfactorio los motivos que le impidieron presentar dicho-alegato durante el tiempo transcurrido entre el día nueve y el día catorce de diciembre de 1929 dentro de la semana si-guiente, sin embargo, ha dejado de explicar el por qué dicho-alegato no hubiera podido ser terminado y radicado durante los diez días que transcurrieron entre el día veintiuno y el día treintiuno de diciembre, fecha en que fué notificada y ra-dicada la moción de desestimación.”
No encontrando el tribunal, por otra parte, que los erro-*971res argumentados demuestren un verdadero fracaso de la justicia, declaró con lugar la moción de desestimación.